Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 12, 2020                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160707(103)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                      SC: 160707
  v                                                                   COA: 336050
                                                                      Wayne CC: 04-004270-FC
  GREGORY CARL WASHINGTON,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of Willie Curtis to file a brief amicus curiae
  is GRANTED. The amicus brief submitted on June 1, 2020, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 12, 2020

                                                                                Clerk